Citation Nr: 0833292	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  06-20 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for a low back 
disability to include spinal stenosis.

2. Entitlement to service connection for polyneuropathy, 
claimed as a nerve disorder.

3. Entitlement to service connection for osteoarthritis of 
the right knee, claimed as a leg condition.


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The appellant served in the Army Reserve from July 1963 to 
July 1969, which appears to include a period of active duty 
for training (ACDUTRA) from September 1963 to March 1964, 
among other periods.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
RO in Indianapolis, Indiana, which denied service connection 
for spinal stenosis and a back condition, osteoarthritis of 
the right knee, claimed as a leg condition, and 
polyneuropathy, claimed as a nerve condition.

The Board has recharacterized the issues on appeal in an 
effort to better serve the interests of the appellant.

The appellant requested a hearing before the Board in his May 
2006 VA Form 9.  The RO scheduled a Travel Board hearing for 
June 2008, but the appellant failed to appear.  In June 2008, 
the appellant submitted a statement indicating that he would 
like his hearing request to be withdrawn and that he did not 
want any benefits.  Thereafter, the Board sent him a letter 
asking him to clarify whether he wished to continue his 
appeal.  The appellant was advised that the Board was placing 
his case in a suspense status for 30 days pending his 
response, and that in absence of a formal motion to withdraw 
his application, appellate review would be resumed.  The 
appellant did not respond to the Board's letter.  As such, 
the Board may proceed with appellate review.

The issue of service connection for osteoarthritis of the 
right knee is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.




FINDINGS OF FACT

1. The preponderance of the evidence does not establish that 
the appellant's low back disability to include spinal 
stenosis had its onset in service or is otherwise related to 
his active military service.  

2. The preponderance of the evidence does not establish that 
the appellant's polyneuropathy had its onset in service or is 
otherwise related to his active military service.  


CONCLUSIONS OF LAW

1. The appellant's low back disability to include spinal 
stenosis was not incurred in or aggravated by active service.  
See 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2007).

2. The appellant's polyneuropathy was not incurred in or 
aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The appellant must 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the appellant).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless. 

Prior to and following the initial adjudication of the 
appellant's claims, an undated letter and an October 2007 
letter fully satisfied the duty to notify provisions.  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 
16 Vet. App. at 187; Pelegrini II, 18 Vet. App. at 120-21.  

Since the Board has concluded that the preponderance of the 
evidence is against the claims for service connection, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In any event, it is noted that the 
appellant was given proper notice in the October 2007 letter 
and was given ample opportunity to respond.  No response was 
received.

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the appellant have been obtained, to the extent 
possible.  The appellant has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claims, as defined by 
law.  The veteran was afforded a VA examination in November 
2004 to obtain an opinion as to whether his claimed 
disabilities can be directly attributed to service.  Further 
examination or opinion is not needed on the claims because, 
at a minimum, there is no persuasive and competent evidence 
that the claimed condition may be associated with the 
appellant's military service.  This is discussed in more 
detail below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).



II. Service Connection

The appellant is seeking service connection for a low back 
disability and a nerve disorder as a result of service.  As 
will be explained below, the claims for service connection 
must fail.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there must be a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d).

Service connection may also be granted for a chronic disease, 
including arthritis and organic diseases of the nervous 
system, when it is manifested to a compensable degree within 
one year of separation from service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.307, 3.309 (2007).

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. 
§ 101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) and (d).  
ACDUTRA includes full-time duty performed for training 
purposes by members of the National Guard of any state, 
pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  
38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(3).  Thus, service 
connection may be granted for disability resulting from 
disease or injury incurred or aggravated while performing 
ACDUTRA, or from an injury incurred or aggravated while 
performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106.  However, 
presumptive provisions such as 38 C.F.R. §§ 3.307, 3.309 
(presumption of service incurrence), 3.306 (presumption of 
aggravation), and 38 U.S.C.A. §§ 1111, 1131 (presumption of 
soundness) do not apply to ACDUTRA or INACDUTRA.  Biggins v. 
Derwinski, 1 Vet. App. 474, 477-78 (1991).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

a. Low Back Disability 

The appellant contends that he has a low back disability as a 
result of service.  For the reasons that follow, the Board 
concludes that service connection for a low back disability 
to include spinal stenosis is not warranted.

As an initial matter, the Board notes that medical evidence 
establishes that the appellant has a current disability of 
the lumbar spine.  Private medical records from Neurology and 
Pain Management reflect treatment for low back pain and a 
diagnosis of spinal stenosis with peripheral neuropathy.  At 
the November 2004 VA examination, the appellant was diagnosed 
with degeneration of the lumbar spine with L5-S1 slip and 
spondylarthrosis.  Range of motion for the lumbar was limited 
due to pain and stiffness.  On peripheral nerve examination, 
the findings were indicative of L5-S1 spinal stenosis.  Thus, 
the Board finds that the appellant has presented medical 
evidence of a current disability, thereby satisfying the 
first element of service connection.  See Hickson, supra.

The inquiry that follows is whether there is evidence of an 
in-service disease or injury.  Regardless of the nature of 
service, his service medical records are negative for any 
back problems upon entrance examination in July 1963.  
Likewise, there is no evidence showing that the appellant 
complained of or was diagnosed with any type of back 
condition during service.  Given that there is no competent 
evidence to indicate that the appellant incurred a disease or 
injury in service, the claim for service connection for a low 
back disability to include spinal stenosis must fail.  See 
Hickson, supra.

In determining whether service connection is warranted for 
the appellant's disability, VA must determine whether the 
preponderance of the evidence supports or is against the 
claim.  In this case, the preponderance of the evidence is 
against the appellant's claim of service connection for a low 
back disability to include spinal stenosis, and the claim 
must be denied.  See 38 U.S.C.A. 5107(b); Gilbert, 1 Vet. 
App. 49, 55 (1990).

b. Polyneuropathy

The appellant contends that he has a nerve disorder as a 
result of service.  For the reasons that follow, the Board 
concludes that service connection for polyneuropathy is not 
warranted.

The medical evidence of record establishes that the appellant 
has a current disability of the peripheral nerves.  Private 
medical records from Neurology and Pain Management show 
treatment for numbness in the legs and a diagnosis of 
peripheral neuropathy/inflammatory polyneuropathy.  On 
peripheral nerve examination at the November 2004 VA 
examination, the appellant was found to have some mild 
weakness with dorsiflexion in extensor hallucis longus of his 
bilateral lower extremities.  It was noted that this could be 
consistent with an L5-S1 spinal stenosis.  Based on this 
evidence, the Board finds that there is evidence of a current 
disability.  

In turning to the question of whether there is evidence of an 
in-service disease or injury, the Board finds that service 
medical records are negative for any neurological problems 
upon entrance examination in July 1963.  Likewise, there is 
no evidence showing that the appellant complained of or was 
diagnosed with any type of neurological disorder during 
service.  As there is no competent evidence to indicate that 
the appellant incurred a disease or injury in service, the 
claim for service connection for polyneuropathy must fail.  
See Hickson, supra.

As such, the Board finds that the preponderance of the 
evidence is against the appellant's claim of service 
connection for polyneuropathy.  Consequently, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a low back disability 
to include spinal stenosis is denied.

Entitlement to service connection for polyneuropathy, claimed 
as a nerve disorder is denied.


REMAND

After a thorough review of the claims folder, the Board finds 
that the record is not sufficiently developed to ensure an 
informed decision.  

The Board is still somewhat unclear as to the nature of the 
appellant's Army Reserve service.  Although there are some 
indications that the entire period has been characterized as 
ACDUTRA, there is other evidence that appears to contradict 
such.  On remand appropriate action should be taken to verify 
the appellant's service dates. 

Service medical records show that the appellant underwent 
right knee surgery in June 1965.  Private medical records 
dated in 2003 and 2004 from Neurology and Pain Management 
show ongoing treatment for right knee pain.  

As noted above, the appellant was afforded a VA examination 
in November 2004.  The examiner diagnosed him with severe 
right knee osteoarthritis with deformity.  Although the 
claims file was available for review at the time, the file 
did not contain any of the appellant's service medical 
records.  In light of the foregoing evidence, the Board finds 
it necessary to provide the appellant with a new VA 
examination to determine whether his current right knee 
disability is related to the right knee surgery he had in 
service.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should again contact the 
National Personnel Records Center or any 
other appropriate service department 
office to verify all of the appellant's 
service.  All periods of active duty, 
ACDUTRA, and inactive duty training 
should be delineated. 

2.  The AOJ should schedule the appellant 
for an appropriate VA examination to 
assess the current nature and etiology of 
his right knee disability.  The entire 
claims file must be made available to the 
examiner for review, and the examiner 
should note that it has been reviewed.  
After reviewing the file, the examiner 
should render an opinion as to whether 
the appellant's right knee disability to 
include osteoarthritis is at least as 
likely as not (i.e., to at least a 50:50 
degree of probability) a result of 
service, or whether such a relationship 
is unlikely (i.e., less than a 50:50 
degree of probability).  In particular, 
the appellant's service medical records, 
which reflect right knee surgery in June 
1965, should be discussed.  The examiner 
should provide a complete rationale for 
any opinion given.  

3.  Thereafter, the AOJ should 
readjudicate the claim.  If the benefit 
sought on appeal is not granted, the 
appellant and his representative should 
be furnished an SSOC and afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim. 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


